DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received May 12, 2022.  Claims 1-3, 5, 6, and 8 are canceled claims.  Claims 7 and 9 were amended.  Claims 4, 7, and 9-12 are pending.
The rejection of claims 4, 7, and 9-12 under 35 U.S.C. 103 as being obvious over Lee et al. (WO 2015/093878 A1) for the specific reasons set forth in the February 22, 2022 office action is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 7 recites a compound D-58:

    PNG
    media_image1.png
    141
    152
    media_image1.png
    Greyscale
.
Claim 7 depends from claim 9, but there appears to be no group “E” of formula 1 remaining in amended parent claim 9 that corresponds to a group having the phenyl-diphenylamino structure included within compound D-58.  Note that group “2-6” was deleted as a possible “E” group in claim 9.  The compound D-58 in claim 7 appears to be outside the scope of formula 1 compounds recited in parent claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, and 9-12 are rejected under 35 U.S.C. 103 as being obvious over Lee et al. (WO 2015093878 A1).
Regarding claim 9 compounds of instant formula (1), Lee et al. teaches general formula (2) as material for an EL device (see par. 39-40):

    PNG
    media_image2.png
    261
    390
    media_image2.png
    Greyscale
.
The Lee et al. formula (2) corresponds to instant claim 9 formula 1 compounds having the instant “2-7” group

    PNG
    media_image3.png
    181
    250
    media_image3.png
    Greyscale
such as instant D-13 of instant claim 7 
    PNG
    media_image4.png
    172
    149
    media_image4.png
    Greyscale

 where 
Lee formula (2) L1 is selected as single bond (see par. 30, 38), 
Lee formula (2) Ar1 is selected as phenyl (see par. 38), 
Lee formula (2) “b” is zero (see par. 38) and 
Lee formula (2) Y3 is selected as substituted C6 aryl (see par. 38) where the substituent is heteroaryl (carbazole) (see Lee par. 29 and heteroaryl defined as including carbazolyl in par. 28) with the remainder “Y”s containing carbon.  
While Lee et al. does not appear show example compounds of formula (2) (corresponding to instant formula 1) where the variables are selected as the groups as discussed, which would result in a compound the same as instant “D-13”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed formula (2) compounds having the specifically selected groups, because Lee et al. expressly defines the groups as suitable for forming a formula (2) compound for a device.  One would expect to achieve a functional formula (2) compound within the disclosure of Lee et al. with a predictable result and a reasonable expectation of success.
	Regarding claim 4, Lee formula (2) Ar1 groups may include at least aryl phenyl per the inclusion of an instant “1-1” group (see par. 33, 39, 40).   
	Regarding instant claim 7, Lee et al. teaches a compound that corresponds to at least instant “D-13” as discussed above in this rejection.
Regarding claim 9, Lee teaches forming organic electroluminescent devices (see par. 8).  
Further regarding the claim 9 recitation of the luminescent material “for delayed fluorescence”, compounds disclosed within at least Lee formula (2) as discussed above are the same as compounds included with the instant claims. Same properties and capabilities would naturally flow from the same or similar material. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Further regarding claims 9 to 12 and the further inclusion of an instant formula (8) material in a device, Lee et al. teaches second host materials for a device may be used (see Lee claim 11 on page 51 to claim 12 starting at page 53).  Lee et al. teaches at least host compound “H2-8” on Lee page 54 of Lee claim 12 that is the same as instant compound “H-1” of instant claim 12:

    PNG
    media_image5.png
    148
    93
    media_image5.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected Lee compound H2-8 for inclusion an organic electroluminescent device according to Lee et al., because Lee et al. specifically teaches the compound H2-8 as a second host material.  One would expect to achieve an operational device using materials within the disclosure of Lee et al. and also within instant formulas (1) and (8) with a predictable result and a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive. 
Applicant argues applicant’s formula 1 has been amended (in independent claim 9) to exclude formula “2-6” groups from being present in a formula 1 compound.  In response, the office submits Lee renders obvious further structures that meet the requirements of a claimed formula 1 compound as discussed in the above rejection in this office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zeng et al. (US 2015/0053938 A1) teaches organic electroluminescent devices comprising a mixture of materials (see abstract).  Material according to formula (II) may be included (see par. 82).  The reference is considered relevant to the field of the endeavor.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786